Citation Nr: 0019034	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  98-00 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for an acquired back disability, to 
include arachnoiditis.

2.  Whether a claim for service connection for an acquired 
back disability, to include arachnoiditis, is well grounded.

3.  Entitlement to service connection for an acquired back 
disability, to include arachnoiditis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse, and [redacted]

ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 1997 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which found that new and material 
evidence had not been submitted to reopen a previously 
disallowed claimed of entitlement to service connection for a 
back disability, to include arachnoiditis.  


FINDINGS OF FACT

1.  Service connection for a back disability, to include 
arachnoiditis, was denied by the RO by means of a March 1990 
rating action.  

2.  By means of a June 1996 rating action, the RO held that 
new and material evidence had not been to submitted to reopen 
the veteran's claim; this rating decision is the most recent 
unappealed final disallowance of the veteran's claim for 
service connection for this disability.
 
3.  Evidence submitted subsequent to the June 1996 rating 
decision must be considered to fairly evaluate the veteran's 
claim.

4.  During active service the veteran developed aseptic 
meningitis that was treated with lumbar punctures.  

5.  Post service medical evidence shows that the veteran's 
currently has a back disability, to include arachnoiditis.

6.  A medical treatise has linked arachnoiditis to 
infections, such as tubercular meningitis, and trauma, such 
as lumbar punctures. 


CONCLUSIONS OF LAW

1.  The June 1996 rating decision, wherein service connection 
for a back disability, to include arachnoiditis, was denied, 
is final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1999).

2.  The evidence received subsequent to the June 1996 rating 
action serves to reopen the veteran's claim for service 
connection for a back disability, to include arachnoiditis.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The claim of entitlement to service connection for a back 
disability, to include arachnoiditis, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table); 38 C.F.R. §§ 3.303, 3.304 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible. If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999);  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

I.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a back disability, to include 
arachnoiditis.

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 1999); see also 38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 1999).  "New" evidence means 
more than evidence that has not previously been included in 
the claims folder, and must be more than merely cumulative, 
in that it presents new information.  Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the Court held that the 
question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. at 284 (1996).  See Winters v. West, 12 Vet. 
App. 203 (1999), in which the Court held that a three-step 
analysis is necessary.  First, it must first be determined if 
new and material evidence has been submitted under 
38 U.S.C.A. § 3.156(a).  Second, if new and material evidence 
has been presented, the claim is reopened and then it must be 
determined if the claim is well grounded based upon all the 
evidence of record, both old and new.  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim.  See also Elkins v. West, U.S. Vet. App. 
No. 97-1534 (Feb. 17, 1999) (en banc).

Service connection for a back disability was denied by the RO 
by means of a March 1990 rating decision as the evidence did 
not show that the existence of a chronic disability during 
active service or on subsequent VA examination.  The veteran 
was furnished with notice of the decision in April 1990.  At 
that time, the RO considered the evidence of record, which 
included service medical records, a May 1970 VA examination 
report, VA outpatient records, and private medical records.  
The record does not show that a notice of disagreement was 
filed or that an appeal was perfected within one year after 
notification of the RO's decision.  Therefore, the decision 
of March 1990 became final in April 1991 (one year after 
notification).  38 C.F.R. § 3.104 (1999).  

Subsequently, by means of a June 1996 rating action, the RO 
found that new and material evidence had not been submitted 
to reopen the veteran's claim.  The veteran was informed of 
this decision at this time and was furnished with a copy of 
his appellate rights.  The evidence does not show that a 
notice of disagreement was filed within one year after 
notification of this decision.  Accordingly, the June 1996 
rating action is final and is the most recent final 
disallowance of the veteran's claim.  

The pertinent evidence submitted after the June 1996 rating 
decision includes, inter alia, post service VA and private 
medical records pertaining to treatment for a back disability 
variously diagnosed as degenerative disc disease lumbar 
radiculopathy, spinal arachnoiditis, and spinal stenosis.  
The veteran also submitted lay statements from the friends 
and family indicating that his has had problems with his back 
and testimony from the veteran and his wife received at a May 
2000 hearing before the undersigned Board Member sitting at 
the RO.  After reviewing the evidence received subsequent to 
the June 1996 denial, the Board finds that the veteran has 
submitted new and material evidence with respect to his claim 
for service connection for a back disability, to include 
arachnoiditis.  Of particular note is several medical 
articles submitted by the veteran that indicate that spinal 
arachnoiditis may result from certain types of infection or 
trauma.  This information is "new" in that it presents 
information that had not been considered when the RO rendered 
its June 1996 decision.  This new evidence is also 
"material" as it bears directly and substantially upon the 
relationship between a back disability, to include 
arachnoiditis, and meningitis or trauma.  The Board notes 
that the veteran was treated for aseptic meningitis during 
active duty and that his treatment included multiple lumbar 
punctures.  This evidence in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

Accordingly, based on the preceding discussion, the Board 
finds that new and material has been submitted that is 
sufficient to reopen the veteran's claim for service 
connection for a back disability, to include arachnoiditis, 
as it presents evidence that bears directly and substantially 
upon the specific matter under consideration and is neither 
cumulative nor redundant.  Additionally, the new evidence, in 
connection with evidence previously assembled is of such 
significance that it must be considered in order to fairly 
decide the merits of the veteran's claim.  Accordingly, the 
issue of entitlement to service connection for a back 
disability, to include arachnoiditis, is reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156 (1999); see also 38 U.S.C.A. § 7104(b) (West 1991 & 
Supp. 1999).

Having reopened the veteran's claim, the question of whether 
the veteran's claim of entitlement to service connection for 
a back disability, to include arachnoiditis, must be resolved 
by the Board.  See Elkins, supra, and Winters, supra.  This 
issue will be addressed below. 

II.  Whether a claim for service connection for a back 
disability, 
to include arachnoiditis, is well grounded.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  Symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  Savage, 10 Vet. 
App. at 496.  Moreover, a condition "noted during service" 
does not require any type of special or written 
documentation, such as being recorded in an examination 
report, either contemporaneous to service or otherwise, for 
purposes of showing that the condition was observed during 
service or during the presumption period.  Id. at 496-97.  
However, medical evidence of noting is required to 
demonstrate a relationship between the present disability and 
the demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

With respect to the third element of Caluza, the United 
States Court of Appeals for the Federal Circuit has recently 
held that a veteran with a competent medical diagnosis of a 
current disorder may invoke an accepted medical treatise in 
order to establish the required nexus and that, in an 
appropriate case, it should not be necessary to obtain the 
services of medical personnel to show how the treatise 
applies to his case.  Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000); see also, Wallin v. West, 11 Vet. App. 509. 513-
14 (1998).  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran contends that he has a back disability, to 
include arachnoiditis, which he attributes to his active duty 
service.  The veteran alleges that he currently has 
arachnoiditis that he attributes to lumbar punctures were 
performed during active duty to treat aseptic meningitis.  
With regard to this claim for service connection, the 
determinative issues presented are (1) whether the veteran 
had back disability, to include arachnoiditis, or meningitis 
during service; (2) whether he currently has a back 
disability, to include arachnoiditis; and if so, (3) whether 
his current back disability, to include arachnoiditis, is 
etiologically related to inservice disability. 

The clinical and medical evidence shows that the veteran's 
has a current diagnosis of arachnoiditis.  While service 
medical records are silent for any treatment, complaint, or 
diagnosis of this disorder; the evidence shows that the 
veteran had numerous complaints of back pain and was treated 
for aseptic meningitis.  

While a back disability, to include arachnoiditis, is not 
clearly shown in service, an April 1996 document from the 
National Institute of Neurological Disorders and Stoke at the 
National Institute of Health, indicates that arachnoiditis 
may result from infection including tubercular meningitis or 
trauma to include lumbar puncture and spinal anesthesia.  The 
Board notes that service connection may be established for a 
current disability that has not been clearly shown in service 
where there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999); 
Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992).  In light of the 
recent Federal Circuit Court of Appeals decision in Hensley, 
the Board finds that the treatise evidence satisfies the 
nexus requirement of Caluza.  Accordingly, the Board finds 
that the veteran's claim for entitlement to service 
connection for a back disability, to include arachnoiditis, 
is plausible and is therefore well grounded.

Having found that the veteran's claim is well grounded, it is 
now incumbent upon VA to reconsider this claim on the merits; 
therefore, pursuant to Bernard v. Brown, 4 Vet.App. 384 
(1993), this claim is accordingly remanded for consideration 
of all pertinent evidence (see REMAND, below).

ORDER

New and material evidence has been submitted to reopen a 
previously disallowed claim of entitlement to service 
connection for a back disability, to include arachnoiditis, 
and the claim is hereby reopened.

A claim of entitlement to service connection for a back 
disability, to include arachnoiditis, is well grounded; to 
this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
back disability, to include arachnoiditis, is well grounded, 
VA has a duty to assist the appellant in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  The Court has held that VA has a duty 
to assist veterans in the development of facts pertinent to 
their claims, under 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999) and 38 C.F.R. § 3.103(a) (1999), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  After a review of the 
record, it is the decision of the Board that additional 
development of the evidence would be helpful.

As indicated previously, service medical evidence shows that 
the veteran was treated for aseptic meningitis and back pain 
during active service.  However, his separation examination 
report is negative for a chronic back disability.  While he 
complained of low back pain on during a May 1970 VA 
examination, objective examination revealed a soft, relaxed, 
and nontender lower back.  Similarly, straight-leg raises, 
stooping, squatting, toe-heel, and gait were normal.  
Subsequent private medical records show beginning in 1977 
show low back pain with radiation into his left posterior 
thigh. 

The veteran's back disability has been variously diagnosed as 
degenerative disc disease, lumbar strain, lumbar 
radiculopathy, arachnoiditis, and spinal stenosis.  The Board 
feels that an examination is necessary to determine the 
nature and etiology of his current back disability or 
disabilities. 

Accordingly, the claim must be remanded for the following 
actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a back 
disability since February 1999.  After 
securing the necessary releases, the RO 
should obtain these records.

2.  Thereafter, The veteran should be 
afforded a VA examination to clarify the 
diagnosis and etiology of his current 
back disabilities.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should:

a.  Indicate on the face of the 
examination report that he or she 
has reviewed the claims folder prior 
to examining the veteran.

b.  Identify each back disability 
found on examination.

c.  For each back disability noted, 
the examiner should proffer an 
opinion as to whether the disability 
is "more likely than not," "as 
likely as not," or "more likely 
not" related to, or resulted from, 
the veteran's active military 
service, to include his inservice 
complaints of low back pain, 
inservice lumbar strain, aseptic 
meningitis, or treatment therefore.

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  The RO should also review the 
newly submitted medical evidence.  If the 
decision remains adverse to the veteran, 
in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of this REMAND is to obtain additional evidence 
and to ensure compliance with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims.  The veteran is hereby informed that failure to 
report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

